                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID BREEZE and HEATHER
 FLETCHER, Individually and as Co-
 Independent Administrators of the
 Estate of GINA RENEE BREEZE,
 Deceased,

                 Plaintiffs,

 v.                                           Case No. 3:19-CV-848-NJR

 BAYCO PRODUCTS, INC. and
 WALMART INC.,

                 Defendants.


 BAYCO PRODUCTS, INC. and
 WALMART INC.,

          Third-Party Plaintiffs,

 v.

 G&R FAMILY INVESTMENTS, LLC,
 an Illinois limited liability company,

           Third-Party Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion to Dismiss Counts X and XI (Doc. 20) by

Defendant Walmart, Inc., a Motion to Dismiss (Doc. 28) by Walmart, Inc., and a Motion

to Dismiss for Failure to State a Claim (Doc. 30) by Defendant Bayco Products, Inc. For

the reasons set for below, the Motion to Dismiss Counts X and XI by Defendant Walmart,

Inc. is denied, the Motion to Dismiss by Walmart, Inc. is denied, and the Motion to



                                    Page 1 of 11
Dismiss for Failure to State a Claim by Defendant Bayco Products, Inc. is granted.

                            FACTUAL & PROCEDURAL BACKGROUND

       This action is brought under the Court’s diversity of citizenship subject matter

jurisdiction 1 for strict products liability, negligence, consumer fraud, breach of warranty,

wrongful death, and survival arising out of the sale of a 10.5-inch Brooder Clamp Light

(the “Bayco Clamp Light”) manufactured by Bayco Products, Inc. (“Bayco”) and sold by

Walmart Inc. (“Walmart”), as well as a 250W heat lamp bulb sold by Walmart and

marketed for use in the Bayco Clamp Light. The Amended Complaint (Doc. 12) alleges

that on January 5, 2018, the Bayco Clamp Light and the 250W heat lamp bulb caused a

fire at the home of Gina Breeze, resulting in her death. Plaintiffs David Breeze and

Heather Fletcher are the co-administrators of the decedent’s estate.

       The Amended Complaint further alleges that the fire originated in the crawlspace




1
  Plaintiffs’ decedent, Gina Renee Breeze, was a citizen of Illinois, and thus Plaintiffs David Breeze
and Heather Fletcher are deemed to be citizens of Illinois as well. See 28 U.S.C. §1332(c)(2).
Defendant Bayco Products, Inc. is a Texas corporation with its principal place of business in
Texas, and thus Bayco is a citizen of Texas. Walmart Inc. is a Delaware corporation with its
principal place of business in Arkansas, and thus Walmart is a citizen of Delaware and Arkansas.
Plaintiffs have alleged that the amount in controversy exceeds the sum of $75,000, exclusive of
interest and costs. See Doc. 12. Because there is complete diversity of citizenship between the
parties and the amount in controversy requirement is satisfied, the Court has subject matter
jurisdiction over Plaintiffs’ claims against Bayco and Walmart. The Court also exercises its
supplemental jurisdiction over the third-party claim against G&R Family Investments because
the claim against G&R is “so related to claims in the action within such original jurisdiction that
they form part of the same case or controversy under Article III.” 28 U.S.C. § 1367(a). “Claims
form part of the same case or controversy when they ‘derive from a common nucleus of operative
fact.’” McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 683 (7th Cir. 2014) (quoting United Mine
Workers v. Gibbs, 383 U.S. 715, 725 (1966)). “To satisfy this requirement, a ‘loose factual connection
between the claims is generally sufficient.’” Id. (quoting Baer v. First Options of Chicago, Inc., 72
F.3d 1294, 1299 (7th Cir. 1995)). Here, it is alleged that G&R placed the Bayco clamp light, which
is the subject of the products liability suit, in the crawlspace of the decedent’s property where a
fire occurred.


                                           Page 2 of 11
of the residential home located at 503 S. Walnut St., Wayne City, Illinois, where the Bayco

Clamp Light with a 250W bulb had been placed by the property owners to remedy and

prevent frozen water lines and water pipes (Id.). The property owners purchased the light

at a Walmart retail store in Salem, Illinois (Id.).

       According to the Amended Complaint (Id.), Bayco’s website contained the

following statements:

       Bayco is a global brand of professional lighting products and cord solutions
       including fluorescent, halogen, and incandescent lights as well as extension
       cords and reels that exceed the industry standards in performance, quality,
       user-safety and value…The Nightstick and Bayco brands are recognized
       world-wide as high-performance, high-quality, high-value lighting
       solutions across virtually every industry…All products produced in Bayco
       Products’ dedicated ISO 9001 Certified Factories undergo rigorous quality
       control inspections conducted by independent 3rd party inspectors at
       multiple points during the manufacturing process…Additional quality
       control inspections take place as products arrive and leave Bayco Products’
       distribution facility…Quality is also demonstrated in the customer service
       experience…with a target of nothing less than 100% customer
       satisfaction…Quite simply, the Bayco product line is designed and
       manufactured to outperform and be of a higher quality standard than any
       other product in its class.

       The Amended Complaint also alleges that the website contained the following

statements regarding the Bayco Clamp Light specifically:

       This multipurpose 10 1/2 inch Brooder Clamp Light gives you the light you
       need, wherever and whenever you need it…The spring steel clamp,
       covered in a scratch resistant vinyl sleeve, in combination with its
       adjustable ball joint, holds the light securely to virtually any surface and
       allows it to be pointed right where it’s needed…The 10 1/2 inch Brooder
       Clamp Light, with its Porcelain Ceramic Socket, will handle up to a 300W
       Med Screw Base Bulb…Lights 50% more area than a standard 8 clamp
       light…Rated at up to 50% more wattage than a standard 8 clamp light.

       The Amended Complaint (Id.) further alleges that Walmart’s website contained

the following statements regarding the Bayco Clamp Light specifically:


                                         Page 3 of 11
       Providing 50% more lighting than standard clamp lights, the Bayco 10.5”
       Brooder Clamp Light is ideal to use when entertaining guests in your
       backyard at night or working on projects in dim areas… An adjustable ball
       joint allows you to position the Bayco Light exactly where you need it. This
       makes illuminating areas convenient, so you get improved visibility. The
       spring steel clamp features a scratch-resistant vinyl sleeve that makes it
       suitable to use on a variety of surfaces…This Brooder Light can be used
       with a 300-watt incandescent bulb, which is sold separately…Use it at home
       to heat small areas of the bathroom and workbench or to prevent freezing
       of water pipes, car radiators and pumps.

       Plaintiffs further allege that the Bayco Clamp Light was marketed as a safe, quality

product that is suitable for use in all spaces (Id.). It is alleged that Bayco and Walmart

made these statements for the purpose of inducing reliance by consumers so that

consumers would purchase the Bayco Clamp Light from Walmart (Id.). Plaintiffs believe

that Walmart stocked certain 250W heat lamp bulbs on its retail store shelves directly

next to the Bayco Clamp Light (Id.).

       Plaintiffs claim that the design or construction of the Bayco Clamp Light was

defective, causing the clamp to fail in its general purpose (Id.). Also, the Bayco Clamp

Light failed to hold the light securely to virtually any surface and failed to allow it to be

pointed right where it is needed (Id.). Plaintiffs allege that the instructions allowed and

recommended the use of up to a 300W heat lamp bulb that produced too much heat and

was, therefore, unreasonably dangerous for use in the environment in which the Bayco

Clamp Light was known to be operated (Id.). Plaintiffs further allege that Bayco and

Walmart knew of the dangerous and defective conditions of the Bayco Lamp Light and

failed to warn consumers (Id.).

       Plaintiffs bring eighteen counts in their Amended Complaint (Id.). Plaintiffs bring

a wrongful death action and a survival action based on strict products liability against


                                       Page 4 of 11
Walmart (Id.). Walmart moves to dismiss these actions pursuant to the seller’s exemption

because Walmart did not manufacture the Bayco Clamp Light (Doc. 20). Walmart also

moves to be dismissed as a defendant because a subsidiary is responsible for selling the

product, not the parent company as named in the suit (Doc. 28).

       Plaintiffs also bring a wrongful death action and a survival action against Bayco

pursuant to the Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”)

(Doc. 12). Bayco moves to dismiss these counts, asserting that Plaintiffs fail to plead the

requisite who, what, where, and when of an ICFA claim (Doc. 30). Bayco also asserts that

Plaintiffs’ purported causes of action require actual injury as defined by Illinois state law,

and none was pleaded (Id.).

       Defendants have both filed Third Party Complaints against G&R Family

Investments, LLC (“G&R”) (Docs. 59, 60). The Complaints allege that G&R owned,

managed, maintained, and controlled the property in which the lamp was installed (Id.).

The complaints also allege that G&R placed the Bayco Clamp Light in a manner that

posed a fire hazard, contributing to the deceased’s injuries (Id.).

                                     LEGAL STANDARD

       Defendants bring their motions pursuant to Federal Rules of Civil Procedure

12(b)(6). The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a Rule

12(b)(6) motion to dismiss, the plaintiff only needs to allege enough facts to state a claim

for relief that is plausible on its face. Twombly, 550 U.S. 570. A plaintiff need not plead



                                       Page 5 of 11
detailed factual allegations, but must provide “more than labels and conclusions, and a

formulaic recitation of the elements.” Id. For purposes of a motion to dismiss under Rule

12(b)(6), the Court must accept all well-pleaded facts as true and draw all possible

inferences in favor of the plaintiff. McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873,

879 (7th Cir. 2012).

       Taken together, the factual allegations contained within a complaint must “raise a

right to relief above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554-

555 (2007) (internal citations omitted); see also Warth v. Seldin, 422 U.S. 490, 501 (1975)

(“[T]rial and reviewing courts must accept as true all material allegations of the

complaint, and must construe the complaint in favor of the complaining party.”).

Complaints that contain only “naked assertion[s] devoid of further factual enhancement”

will not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted).

       Further, courts “need not accept as true legal conclusions, or threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements.” Brooks v.

Ross, 578 F.3d 574, 581 (7th Cir. 2009). On the other hand, “[a]t the pleading stage, general

factual allegations of injury resulting from the defendant’s conduct may suffice, for on a

motion to dismiss [during the pleading stage] we ‘presum[e] that general allegations

embrace those specific facts that are necessary to support the claim.’” Lujan v. Defenders

of Wildlife, 504 U.S. 555, 561 (1992) (quoting Lujan v. National Wildlife Fed., 497 U.S. 871,

889 (1990)).



                                       Page 6 of 11
                                        ANALYSIS

I.    Motion to Dismiss Counts X and XI

      Walmart moves for Counts X and XI to be dismissed because Walmart claims to

be protected by the seller’s exemption, pursuant to 735 ILCS 5/2-621 (Doc. 20). There is a

seller’s exemption in product liability actions allowing for the dismissal of defendants

who did not manufacture the product at issue and have not contributed to the alleged

defect. 735 ILCS 5/2-621. Plaintiffs assert that Walmart has failed to file an affidavit

certifying the correct identity of the manufacturer as required under the statute, that

Walmart created the product defect through its own actions, and that Walmart had actual

knowledge of the defect.

      “Under Illinois law, ‘all entities in the distributive chain of an allegedly defective

product, including manufacturers, sellers, wholesalers, distributors and lessors of the

product, are strictly liable in product liability actions for injuries resulting from that

product.’” Mitchell v. Philip Morris USA Inc., No. 18-cv-7739, 2019 U.S. Dist. LEXIS 69313,

at *6-7 (N.D. Ill. Apr. 24, 2019). The seller’s exception allows a court to dismiss a

nonmanufacturing defendant from a strict liability action. Id. The seller’s exception

provides that the nonmanufacturing party shall file an affidavit identifying the correct

manufacturer. 735 ILCS 5/2-621. A court may dismiss the defendant once the plaintiff has

filed a complaint against the manufacturer and the manufacturer has answered or

otherwise pleaded. Id.

      Here, Walmart has failed to file an affidavit as required by law. See § 2-621(a).

Because Walmart has failed to comply with the requirements of the statute, this Court



                                      Page 7 of 11
cannot dismiss Counts X and XI based on the seller’s exemption. Therefore, Walmart’s

Motion to Dismiss Counts X and XI must be denied.

II.     Motion to Dismiss Walmart as a Defendant

        Walmart alleges that the named defendant is not the entity that sold the product

in question (Doc. 28.). Walmart claims that Plaintiffs mistakenly named the parent

company in the complaint, and the correct entity that sold the product is Walmart Stores,

Inc. (Id.).

        Walmart has provided no other information to support its contention. In response,

Plaintiffs assert that a check with the Illinois Secretary of State establishes that there is no

entity registered to do business in the State of Illinois, or any other state, under the name

“Walmart Stores, Inc.” (Doc. 35, 35-1.).

        Viewing these facts in the light most favorable to Plaintiffs, this Court must deny

Walmart’s Motion to Dismiss.

III.    Motion to Dismiss for Failure to State a Claim

        Bayco moves to dismiss Counts V and VI of Plaintiffs’ Amended Complaint, which

are brought under the ICFA (Doc. 30.). Bayco asserts that Plaintiffs have failed to plead

the requisite who, what, where, and when of a fraud claim (Id.). Bayco further asserts that

Plaintiffs’ causes of action require actual injury as defined by Illinois state law, but none

was pleaded.

        The ICFA is intended to protect consumers from fraudulent and deceptive

practices by businesses in Illinois. Claims of fraud brought under ICFA are subject to a

heightened pleading standard. “If the claim rests on allegations of deceptive conduct,



                                        Page 8 of 11
then Rule 9(b) applies and the plaintiff must plead with particularity the circumstances

constituting fraud.” Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 738 (7th Cir. 2019).

“This means as a practical matter that [plaintiffs] must identify the ‘who, what, when,

where, and how’ of the alleged fraud.” Benson v. Fannie May Confections Brands, Inc., 944

F.3d 639, 646 (7th Cir. 2019).

       Here, the Amended Complaint alleges that: Bayco’s website contained various

representations regarding the Bayco Clamp Light’s safety and quality; the design of the

Bayco Clamp Light was defective; Bayco knew of the Clamp Light’s dangerous

propensity; these conditions existed “at all times relevant hereto”; and these conditions

resulted in Gina Breeze’s death (Doc. 12). The requisite “who, what, when, where, and

how” and Rule 9(b)’s particularity requirement has been satisfied.

       Bayco further asserts that Plaintiffs have failed to allege that the decedent observed

the deceptive communications (Doc. 31). Bayco is correct in asserting that a consumer

cannot maintain an action under the ICFA when the plaintiff does not receive, directly or

indirectly, communication or advertising from the defendant (Id.). “The Illinois Supreme

Court recently reiterated that an essential part of a claim under the Consumer Fraud Act

is that ‘the plaintiff must actually be deceived by a statement or omission that is made by

the defendant.’” Zang v. All. Fin. Servs. of Ill., 875 F. Supp. 2d 865, 878 (N.D. Ill. 2012).

Plaintiffs are also correct in asserting that the statute provides that “[a]ny person who

suffers actual damage as a result of a violation of this Act committed by any other person

may bring an action against such person” (Doc. 40). 815 ILCS 505/10a. An ICFA plaintiff

must still allege, however, that he or she is a “consumer” in order to state an ICFA claim.



                                       Page 9 of 11
Kmak v. Sorin Grp. Deutschland GmbH, No. 17 CV 4759, 2017 U.S. Dist. LEXIS 203939, at

*20 (N.D. Ill. Dec. 12, 2017). A consumer under the ICFA “means any person who

purchases or contracts for the purchase of merchandise not for resale in the ordinary

course of his trade or business but for his use or that of a member of his household.

815 ILCS 505/1(e). The decedent did not purchase the Bayco light and thus does not fit

squarely into the definition of a consumer.

      Courts have allowed those who do not fit squarely into the definition of consumer

to bring ICFA claims based on the consumer nexus test. Kmak, 2017 U.S. Dist. LEXIS

203939, at *20. In order to meet the requirements of the consumer nexus test, a plaintiff

must show "(1) that [her] actions were akin to a consumer’s actions to establish a link

between them and consumers; (2) how defendant’s representations...concerned

consumers other than [plaintiff]; (3) how defendant’s particular [activity] involved

consumer protection concerns; and (4) how the requested relief would serve the interests

of consumers." Kmak, 2017 U.S. Dist. LEXIS 203939, at *20-21.

      Here, Plaintiffs have generally alleged that Bayco made representations on its

website that Bayco intended consumers to rely on (Doc. 12). But in order to satisfy the

consumer nexus test, Plaintiffs must allege how the decedent’s actions were akin to

consumers and how the requested relief would serve the interests of consumers. See

Kmak, 2017 U.S. Dist. LEXIS 203939, at *21. Plaintiffs have failed to do either. Therefore,

Plaintiffs cannot maintain the ICFA claims.




                                      Page 10 of 11
                                      CONCLUSION

       For the reasons set forth above, the Motion to Dismiss Counts X and XI (Doc. 20)

by Defendant Walmart, Inc. is DENIED without prejudice, and Walmart is given leave

to file the requisite affidavit within 14 days. The Motion to Dismiss (Doc. 28) by Walmart,

Inc. is DENIED. The Motion to Dismiss for Failure to State a Claim (Doc. 30) by

Defendant Bayco Products, Inc. is GRANTED, and Counts V and VI of Plaintiffs’

Amended Complaint are dismissed without prejudice and with leave to file an amended

complaint. If Plaintiffs seek to amend their pleadings, the Second Amended Complaint

shall be filed on or before May 11, 2020.

       IT IS SO ORDERED.

       DATED: April 9, 2020


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 11 of 11
